IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 99-10224
                             Summary Calendar


FLORA ADAMS,

                                             Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER
OF SOCIAL SECURITY,

                                             Defendant-Appellee.

                            - - - - - - - - - -
               Appeal from the United States District Court
                    for the Northern District of Texas
                          USDC No. 3:97-CV-2714-T
                            - - - - - - - - - -
                             November 30, 1999

Before SMITH, BARKSDLE, and PARKER, Circuit Judges.

PER CURIAM:*

       Flora Adams appeals the district court’s decision affirming

the determination by the Commissioner of Social Security that

Adams is not disabled within the meaning of the Social Security

Act.       Adams argues that the determination of the administrative

law judge (ALJ) that her depression was not severe is not

supported by substantial evidence because he failed to consider

the opinions of the treating physicians and the state medical

consultant.       She also argues that the ALJ’s determination that

she has the residual functional capacity to perform a full range

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10224
                                -2-

of sedentary work is not supported by substantial evidence in

view of her bilateral manipulative limitations.   We have reviewed

the record and Adams’ brief and AFFIRM the district court’s

decision for essentially the same reasons adopted by the district

court.   Adams v. Apfel, No. 3:97-CV-2714-T (N.D. Tex. December

16, 1998).

     Adams also argues for the first time on appeal that the ALJ

erred in finding that her depression was not severe and that the

ALJ’s determination that she can perform a full range of

sedentary work is not supported by substantial evidence in view

of her inability to tolerate environmental pollutants such as

dust, fumes, and smoke.   Because Adams did not raise these issues

in the district court, we will not consider them for the first

time on appeal.   See Chaparro v. Bowen, 815 F.2d 1008, 1011 (5th

Cir. 1987); James v. Bowen, 793 F.2d 702, 704 (5th Cir. 1986).

     AFFIRMED.